Citation Nr: 1222554	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  09-09 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than January 28, 2007 for the grant of service connection for a residual scar from in-service trauma to the right knee.

2.  Entitlement to an effective date earlier than January 28, 2007 for the grant of service connection for a residual scar from in-service Caesarean section (C-section) surgeries.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to February 1996.

This matter is before the Board of Veterans' Appeals (Board) on appeal from March 2008 and October 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The issue of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  On February 27, 1996, a claim seeking service connection for a "hurt right knee" was received by VA; the claim was denied in an unappealed July 1996 rating decision finding no current diagnosis.  

2.  On January 28, 2007, a claim seeking service connection for a knee injury and a scar from a C-section was received by VA.

3.  Prior to receipt of the claim on January 28, 2007, there were no pending requests for service connection for a right knee scar/disability or c-section scar that remained unadjudicated.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than January 28, 2007 for the grant of service connection for a residual scar from in-service trauma to the right knee have not been met.

2.  The criteria for an effective date earlier than January 28, 2007 for the grant of service connection for a residual scar from in-service Caesarean section (C-section) surgeries have not been met.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

These claims stem from a March 2008 rating decision that granted service connection for residual scars from an in-service right knee injury and multiple in-service C-sections.  Thereafter, the RO provided additional notice to the Veteran in July 2008 with regard to the laws and regulations necessary to substantiate earlier effective date claims.  The right knee earlier effective date claim was then specifically denied in an October 2008 rating decision whereas the RO did not adjudicate the C-section earlier effective date claim until issuing an April 2012 Statement of the Case (SOC).  

The procedural history for the two claims is slightly different, but notice requirements have been met for both claims.  Although additional notice was provided to the Veteran in July 2008, additional notice is not required concerning the downstream effective date element of the claim because the initial intended purpose of the notice has been served.  Dingess, 19 Vet. App. 473.  Although the RO issued a new rating decision in October 2008 specifically denying the Veteran's earlier effective date claim for the right knee issue, there is no error that the decision did not also include the C-section scars earlier effective date claim.  Rather, as required by 38 U.S.C.A. § 7105(d), the RO issued a SOC in response to the Veteran's disagreement with the effective date of the C-section scar.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).

The Veteran's service treatment records and VA medical records are in the file.  Determinations regarding effective dates of awards are based, essentially, on what was shown by the record at various points in time and application of governing law to those findings, and generally further development of the evidence is not necessary unless it is alleged that evidence constructively of record is outstanding.  The Veteran has not identified any other pertinent evidence that remains outstanding.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time. 

Earlier Effective Date

In general, where a claim for service connection is filed more than one year after separation from active service, the effective date for the grant of service connection is the date of receipt of claim, or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b) (emphasis added).

The Veteran claims entitlement to an effective date of February 27, 1996 (the day after separation from service) because she filed a claim within the first year of separation from service.  She further claims entitlement to the February 1996 effective date because entitlement arose while she was still on active duty.  Specifically, she claims service treatment records confirm her right knee injury and multiple C-section surgeries while on active duty and, therefore, she should be awarded service connection for scars thereof as of her separation date from the military.  

The claims folder confirms the Veteran filed an initial claim for service connection for a right knee injury in February 1996, within one year of separation from service.  This claim did not mention her C-section scars.  Indeed, the claim was not for a scar at all, but rather for a claimed right knee disability.  The claim was denied by the RO in a July 1996 rating decision finding no medical evidence of a current right knee diagnosis.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a).  

The Veteran did not appeal the July 1996 rating decision and, in fact, no correspondence was received from the Veteran until January 2007, over a decade later.  Accordingly, the July 1996 rating decision is final.

The VA received a new claim from the Veteran on January 28, 2007, over a decade after her separation from the military, claiming entitlement to service connection for residuals of her right knee injury and residuals of in-service C-section surgeries.  The RO granted these claims, assigning an effective date of January 28, 2007, the date of the most recent claim. 

The Veteran contends the effective date should stem back to the date of separation from the military because of her originally filed claim and in light of service treatment records confirming her in-service knee injury and C-sections.

The Veteran's original claim was considered and denied in a July 1996 rating decision.  The Veteran did not appeal and the decision became final.  She has not claimed any clear and unmistakable (CUE) error with the July 1996 rating decision and the Board does not find CUE with the July 1996 rating decision.

Effective dates are not assigned from the date in which a claimant can show proof of diagnosis.  Rather, where, as here, a claim for service connection is filed more than one year after separation from active service, the effective date for the grant of service connection is the date of receipt of claim, or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b) (emphasis added).

There is no evidence of a pending claim on either issue prior to January 28, 2007.  Therefore, there is no legal basis to award an effective date prior to January 28, 2007.  See 38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b).  The Board is constrained by the law and regulations made by the Congress governing the establishment of effective dates for the award of compensation, and an earlier effective date is not warranted.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i), (q)(1)(i) and (ii), and (r). 


ORDER

Entitlement to an effective date earlier than January 28, 2007 for the grant of service connection for a residual scar from in-service trauma to the right knee is denied.

Entitlement to an effective date earlier than January 28, 2007 for the grant of service connection for a residual scar from in-service Caesarean section (C-section) surgeries is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


